Exhibit 10.2
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     This Second Amendment to Employment Agreement (“Second Amendment”) is
effective as of April 10, 2008 (“Second Amendment Effective Date”), and amends
the Employment Agreement effective March 1, 2007 (“Employment Agreement”), as
previously amended by the First Amendment to Employment Agreement (“First
Amendment”) effective July 1, 2007, between Intervoice, Inc., a Texas
corporation (“Intervoice”) and Michael J. Polcyn (“Executive”). This Second
Amendment is entered into between Intervoice and the Executive at the
Executive’s request.
1. Definitions and Unaffected Provisions. All terms used herein shall have the
meanings ascribed to them in the Employment Agreement. Except as otherwise
expressly provided in this Second Amendment or as affected by the terms of
Paragraph 5 hereof, all provisions of the Employment Agreement, as previously
amended by the First Amendment, shall remain in full force and effect.
2. Position and Duties.
     (a) Position. As of the close of business on April 9, 2008, the Executive
resigns and relinquishes the office of Senior Vice President Engineering; and
commencing on the Second Amendment Effective Date and during the remainder of
the Employment Term (as herein amended) retains and shall exercise the duties of
the office of Chief Technology Officer of Intervoice.
     (b) Duties. Commencing on the Second Amendment Effective Date and during
the remainder of the Employment Term (as herein amended), the Executive shall
assist in the transition to office of his successor in the position of Senior
Vice President Engineering (or such other title as may be held by the officer in
charge of the Engineering department); and perform such studies, evaluations,
and analyses, and provide such assistance, oversight, advice, and counsel with
respect to aspects of the business and affairs of Intervoice as he may be
directed to address by the Chief Executive Officer. In addition, the Executive
shall have such other duties, functions, responsibilities, and authority as are
from time to time delegated to the Executive by the Chief Executive Officer. The
Executive shall report administratively and be accountable to the Chief
Executive Officer. The Executive shall continue to devote his full working time,
skill, and attention and best efforts to the business and affairs of Intervoice
to the extent necessary to discharge fully, faithfully, and efficiently the
duties and responsibilities delegated and assigned to the Executive in or
pursuant to the Employment Agreement, as amended by the First Amendment and this
Second Amendment, except for usual, ordinary, and customary periods of vacation,
and absence due to illness or other disability.
3. Term. In order to effectuate the Executive’s desire to retire from his
employment at a mutually agreeable date, Paragraph 3(a) of the Agreement is
amended to provide that the Employment Term shall expire unconditionally at the
close of business on May 31, 2008 (the “Expiration Date”). By execution of this
Second Amendment, the Executive hereby, effective upon the Expiration Date and
without the necessity of further action by the Board, resigns from the office of
Chief Technology Officer and any and all other offices he may hold with
Intervoice and/or any of its Affiliates.

 



--------------------------------------------------------------------------------



 



4. Compensation Upon Termination of Employment.
     (a) Termination Without Cause. The first sentence of Paragraph 7(e) of the
Agreement is amended to delete so much thereof as states “for 12 months from the
Employment Termination Date,” and substitute therefor “from the Employment
Termination Date through the end of the Employment Term.”
     (b) Health Plan. The first sentence of Paragraph 7(f) of the Agreement is
amended to delete so much thereof as states “during the 12-month period
following the Employment Termination Date,” and substitute therefor “during the
period from the Employment Termination Date through the end of the Employment
Term.” Paragraph 7(f) of the Agreement, and particularly the reimbursement
provisions therein relating to COBRA continuation coverage, shall in all
respects be read and interpreted to coordinate with the Retiree Health Plan
Option as became effective November 1, 2007 (the “Retiree Option”); and to the
extent necessary to operate coordinately with the Retiree Option without
duplication or reduction of benefits and intended reimbursement scheme, shall be
deemed to be revised accordingly.
5. Effect of Conflict in Terms. All terms and conditions of the Agreement and
the First Amendment shall, if possible, be construed and interpreted to
effectuate the intent of the terms of this Second Amendment; and otherwise, if
in conflict with the terms of this Second Amendment, shall be without further
force and effect.
     IN WITNESS WHEREOF, Intervoice has caused this Second Amendment to
Employment Agreement to be executed on its behalf by its duly authorized
officer, and the Executive has executed this Second Amendment to Employment
Agreement, effective as of the date first set forth above.

                  INTERVOICE, INC.       MICHAEL J. POLCYN    
 
               
By:
  /s/ Robert E. Ritchey        /s/ Michael J. Polcyn     
 
                Robert E. Ritchey             Chief Executive Officer          
 

Second Amendment to Employment Agreement — Page 2

 